Citation Nr: 1020037	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-24 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus (DM).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran was initially granted service connection for DM 
in May 2002 and was assigned a 20 percent disability rating 
under DC 7913, effective June 24, 2001.  In March 2006, the 
Veteran submitted a claim for entitlement to service 
connection for peripheral neuropathy of all of his 
extremities, secondary to his service-connected DM.  In a 
September 2006 rating decision, the RO granted separate 
disability ratings for peripheral neuropathy of the left and 
right lower extremities, assigning a 10 percent disability 
rating for each lower extremity under DC 8720, effective 
March 27, 2006.  Subsequently, in January 2007, the Veteran 
filed a claim for an increased rating for his DM, reporting 
that this condition had worsened such that he 1) was now 
required to take two insulin shots a day in addition to oral 
medication, 2) was on a restricted diet, and 3) had to 
regulate his activities.  

The Board notes that, following his January 2007 claim for an 
increased rating for DM, in May 2008, the Veteran filed a 
claim for an increased rating for his peripheral neuropathy 
of the left and right lower extremities, and for entitlement 
to separate ratings for peripheral neuropathy of his left and 
right upper extremities.  The Board also notes that, in a 
January 2009 rating decision, the RO increased the Veteran's 
disability ratings for peripheral neuropathy of the lower 
left and lower right extremities to 40 percent under DC 8599-
8520, effective May 22, 2008, and granted separate disability 
ratings for peripheral neuropathy of the left and right upper 
extremities, assigning a 10 percent disability rating for 
each upper extremity under DC 8599-8515, effective May 23, 
2008.  

The Veteran's DM is rated under DC 7913, which provides a 20 
percent rating for diabetes requiring insulin and restricted 
diet, or requiring an oral hypoglycemic agent and restricted 
diet.  See 38 C.F.R. § 4.119, DC 7913 (2009).  A 40 percent 
rating is warranted for diabetes requiring insulin, 
restricted diet, and regulation of activities.  Id.  A 60 
percent rating requires the use of insulin, a restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.  A total rating of 
100 percent is assigned when the disability requires more 
than one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Id.  Additionally, Note (1) to DC 7913 provides 
that compensable complications from DM are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation; however, noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  38 C.F.R. § 4.119, DC 7913 (2009).

The Veteran's most recent VA DM examination was conducted in 
March 2007.  At the outset of the examination report, the 
examiner noted that the claims file had not been requested.  
The Veteran denied having any episodes of hypoglycemia/ 
ketoacidosis or a history of hospitalization for his DM, and 
reported that his self-monitored blood glucose levels ranged 
from 90 to 322.  The Veteran also reported that he was able 
to perform his activities of daily living (i.e., dressing, 
grooming, etc.) without problem, but that he had to restrict 
his activities, such as chores, due to hypoglycemia, 
indicating that his blood sugar ranged from 60 to 80 when he 
was moving furniture.  The Veteran also reported that he 
sought follow-up treatment once a month for his DM, and that 
his current treatment included diet control, oral medication 
(i.e., Metformin twice daily), and taking 70 units of insulin 
twice daily.  After reviewing the Veteran's pertinent medical 
history and conducting a physical examination, the examiner 
diagnosed the Veteran with DM, Type II, and peripheral 
neuropathy of the lower extremities, erectile dysfunction, 
atrial fibrillation, and hypertension.  

In regard to the Veteran's hypertension, the examiner 
provided the opinion that this condition was not a 
complication of his DM based on the fact that he had normal 
renal function.  Similarly, in regard to atrial fibrillation, 
the examiner provided the opinion that this condition was 
also not a complication of the Veteran's DM insofar as this 
condition pre-dated his DM.  Regarding his peripheral 
neuropathy of the lower extremities, the examiner stated that 
this was a complication of the Veteran's DM insofar as its 
onset related to the onset of DM.  Similarly, regarding his 
erectile dysfunction, the examiner reported that this 
condition was a complication of the Veteran's DM insofar as 
its onset related to the onset of DM, and because this 
condition manifested when the Veteran's DM was poorly 
controlled.  Moreover, the examiner reported that the most 
likely etiology of the Veteran's erectile dysfunction was his 
diabetic neuropathy.  Finally, the examiner reported that the 
Veteran's DM had a significant impact on his occupation as a 
computer internet specialist insofar as he had decreased 
concentration, weakness, and fatigue, especially when he had 
uncontrolled blood sugar, which caused him to occasionally 
fall asleep while working at the computer.  

In June 2008, the Veteran was afforded a VA examination of 
the peripheral nerves.  At the outset of the examination 
report, the examiner noted that the claims file was not 
requested.  The examiner also noted that the Veteran's DM 
treatment included taking 90 units of insulin twice daily, 
and numerous oral medications, including Metformin twice 
daily.  The Veteran reported experiencing progressively 
increasing numbness and burning from his feet to his mid-
calf, intermittent diffuse tingling, and weakness and pain 
after standing or walking for a long period of time.  On 
examination, the Veteran had decreased sensation to 
monofilament in the fingers on both hands to the level of the 
interphalangeal joint, absent posterior tibial pulses, a 1+ 
dosalis pedis pulse, and decreased sensation to monofilament 
to the level of the ankle bilaterally.  The Veteran also had 
some decreased sensation to monofilament in the lower leg 
above the ankle, but was able to sometimes tell that he was 
being touched.  The examiner noted that nerve conduction 
studies performed in April 2008 revealed that the Veteran had 
sensorimotor polyneuropathy in the bilateral lower 
extremities.  Based on her examination, the examiner 
diagnosed the Veteran with mild peripheral neuropathy of the 
right and left hands involving the fingers, which was most 
likely secondary to DM, and diabetic peripheral neuropathy of 
both lower extremities, which was paratypical of DM, with 
complete absence of sensation in his feet and diminished 
sensation in the lower calves with dysesthesias bilaterally.  

Significantly, however, VA treatment records dated after the 
March 2007 and June 2008 VA examinations indicate that his DM 
and DM-related peripheral neuropathy have since worsened.  
Specifically, an August 2008 VA treatment record indicates 
that, since his last visit, the Veteran experienced several 
hypoglycemic episodes that were symptomatic and were not 
secondary to faulty administration of insulin or to missing 
meals.  Additionally, in August 2008, the doctor noted that 
the Veteran's neuropathy symptoms had worsened, with altered 
sensation in his fingers on both hands to the proximal 
metacarpophalangeal joint and progression in his legs with 
cramps and pain extending to his thigh.  The doctor noted 
that the Veteran had diminished pedal pulses, evidence of 
popliteal disease on vascular study, and claudication 
symptoms for which the Veteran was advised to undergo a 
repeat vascular study.  The doctor also reported that the 
Veteran was currently taking 90 to 95 units of insulin, and 
numerous oral medications including Metformin.  Based on his 
examination, the doctor diagnosed DM with frequent 
hypoglycemic events, peripheral vascular disease (PVD) as 
evidenced by claudication and ankle brachial index (ABI) test 
results consistent with popliteal disease, and uncontrolled 
hypertension.  The doctor also noted that the Veteran's leg 
cramps could be secondary to, in part, his neuropathy.  
Finally, the doctor noted that the Veteran was counseled on 
the importance of diet and regular exercise and/or physical 
activity to control his blood pressure.    

Although the Veteran has been rated separately for his 
peripheral neuropathy of the upper and lower extremities, to 
date, he has not been rated separately for his erectile 
dysfunction.  In this regard, the Board notes that it must 
determine whether a compensable disability rating can in fact 
be awarded for his ED as a complication of his DM; however, 
such a determination requires an analysis of the severity of 
the identified complication in order to ascertain whether 
such complication is compensable.  Moreover, the Board notes 
that the March 2007 DM examination report is now over three 
years old and does not contemplate the Veteran's additional 
treatment through August 2008 or his recent contentions 
regarding the current severity of his symptomatology; 
specifically, his contentions regarding frequent hypoglycemic 
episodes and activity restriction.  Similarly, the June 2008 
peripheral neuropathy examination does not contemplate the 
Veteran's additional treatment through August 2008, which 
indicates that his peripheral neuropathy of both the upper 
and lower extremities has worsened, or his recent contentions 
regarding the current severity of such symptomatology.  As 
such, the Board finds that VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent, and severity of his DM with peripheral neuropathy of 
the upper and lower extremities and erectile dysfunction.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand this claim.  

The Board also observes that the Veteran receives regular VA 
treatment for his DM and peripheral neuropathy, and records 
of his VA care, dated since August 2008, have not been 
associated with the claims folder.  Under the law, VA must 
obtain these records.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2009).   In this regard, the Board 
notes that it is particularly interested in any repeat 
vascular studies conducted since April 2008.  

Finally, on remand, the RO should consider whether a separate 
rating for erectile dysfunction is warranted.  See Esteban v. 
Brown, 6 Vet. App., 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
disability if they do not constitute the same disability or 
manifestation under 38 C.F.R. § 4.14); see also 38 C.F.R. § 
4.119, DC 7913, Note (1) (2009) (stating that compensable 
complications from DM are to be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the 
Veteran's VA outpatient treatment records 
for his DM with peripheral neuropathy and 
erectile dysfunction from the Birmingham, 
Alabama, VA treatment facility, dated 
since August 2008, including any vascular 
study reports.  

2.  Schedule the Veteran for an 
appropriate VA diabetes mellitus 
examination to assess the current nature 
and severity of his service-connected 
diabetes mellitus and any associated 
complications.  The claims folder should 
be made available to and reviewed by the 
examiner.  All indicated tests should be 
performed.   

The examiner is requested to provide an 
opinion as to whether the Veteran requires 
a) insulin, b) restricted diet, and c) 
regulation of activities. 

The examiner should also provide an 
opinion as to whether the Veteran requires 
a) insulin, b) restricted diet, and c) 
regulation of activities with d) episodes 
of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a diabetic 
care provider.

The examiner is also requested to provide 
an opinion as to whether the Veteran's 
diabetes requires a) more than one daily 
injection of insulin, b) restricted diet, 
and c) regulation of activities (avoidance 
of strenuous occupational and recreational 
activities) with d) episodes of 
ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations 
per year or weekly visits to a diabetic 
care provider.  The examiner should also 
indicate whether the Veteran experienced 
progressive loss of weight and strength.

Additionally, the examiner should describe 
what, if any, complications attributable 
to the Veteran's service-connected 
diabetes mellitus exist, including 
erectile dysfunction, and should 
specifically describe the nature and 
severity of each such complication.  If 
the Veteran does not suffer any such 
complication(s) as a result of his 
diabetes mellitus, the examiner should so 
state.

Finally, the examiner is requested to 
provide an opinion as to whether the 
Veteran's peripheral neuropathy of the 
upper and lower extremities is manifested 
by mild, moderate, or severe incomplete 
paralysis; or by complete paralysis of the 
respective nerve.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all the questions posed are not 
answered.  

4.  Finally, readjudicate the Veteran's 
claim, to include whether a separate 
compensable rating for erectile 
dysfunction is warranted.  If the benefit 
sought on appeal is not granted in full, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


